Title: To John Adams from C. W. F. Dumas, 30 May 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Monsieur
       
        ante 30 May 1780
        
       
      
      La Lettre dont vous m’avez honoré en date du 21e. May, m’est très-précieuse, puisqu’elle me procure l’avantage d’entrer en liaison directe avec Vous, que je desirois depuis longtemps.
      Ce n’est que confusement, et par la voix publique, que j’ai appris votre heureux retour d’Amérique, dont je vous félicite; ce que j’aurois déjà fait, si j’avois su que vous fussiez à Paris. J’ai été bien mortifié l’été passé, quand je fus à Passy, de ne pas vous y trouver. Mr. Brown de Charlestown, avec qui j’ai eu le plaisir de me promener souvent aux environs de Paris, qui me plaisaient beaucoup, m’a dit que vous les trouviez aussi à votre gré, et que vous les fréquentiez volontiers. S’il est encore à Passy, permettez que je place ici pour lui mes Salutations bien cordiales.
      Je vous remercie, Monsieur, et son Excl. Mr. Franklin aussi, de l’envoi de la Lettre attribuée à Mr. Clinton. Je la communiquerai aux Nouvellistes. Mais je ne puis pas vous cacher, qu’en parcourant cette Piece, j’ai vu qu’elle est supposée; et les Gazettiers le verront bien aussi, sans que je le leur dise. Il n’est pas possible que Clinton ait écrit cela. Quand il arrivera quelque nouvelle authentique, comme de la levée du siege de Charlestown, &c. je me recommande à votre bonté, et à celle de Mr. Franklin, pour l’avoir ici d’abord, et le premier: car ce n’est pas pour la gazette seule que je le demande; je commence toujours par faire de pareilles nouvelles un usage plus essentiellement utile à l’amérique. Je serai charmé, de pouvoir Monsieur, vous faire plaisir à mon tour en tout temps et en tout lieu, soit ici, soit ailleurs; et je regarderai comme une faveur, si vous m’en faites naître l’occasion.
      
       Je suis avec un très-grand respect, Monsieur Votre très-humble & très obéissant serviteur
       CGf. Dumas
      
     